Citation Nr: 0920022	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for cause 
of death and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to December 
1954.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed April 2000 decision, the RO denied 
service connection for cause of death because the evidence 
did not show that the Veteran died while in service, died of 
a service-connected condition or was totally disabled because 
of his service-connected conditions at the time of his death.  

2.  Evidence received subsequent to the April 2000 RO 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim.

3.  The Veteran died in February 2000.  The death certificate 
identified the immediate cause of death as respiratory 
failure due to chronic obstructive pulmonary disease.  

4.  The Veteran was not service-connected for any 
disabilities at the time of his death.  

5.  The competent medical evidence of record does not show 
that the Veteran's cause of death is related to in-service 
asbestos exposure or otherwise to active military service.


CONCLUSIONS OF LAW

1.  The April 2000 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  
 

2.  New and material evidence has been presented, and the 
claim of entitlement to service connection for cause of death 
is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2008). 

3.  A disability incurred in or aggravated by military 
service did not cause or contribute substantially or 
materially to cause the Veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In correspondence dated in January 2005, the RO advised the 
appellant of what the evidence must show to establish service 
connection for cause of death and described the type of 
information and evidence she needed to provide in support of 
her claim.  The RO also explained to the appellant what 
evidence VA was responsible for obtaining and would make 
reasonable efforts to obtain on her behalf in support of her 
claim.  

While the January 2005 VCAA notice letter did not advise the 
appellant regarding the elements of effective date and degree 
of disability and did not inform the appellant of her need to 
submit new and material evidence to reopen her claim, such 
notice defects constitute harmless error.  The appellant's 
claim is found to be reopened by way of the submission of new 
and material evidence, thus, the lack of notice with respect 
to the request to reopen clearly does not harm the appellant. 
However, the appellant's claim is being denied on the merits 
for reasons explained in greater detail below and, 
consequently, any lack of notice with respect to the degree 
of disability and effective date elements is moot as no 
disability rating or effective date will be assigned.     

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that for dependency and 
indemnity compensation (DIC) benefits, VCAA notice must 
further include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).

The Board notes that the second and third Hupp notice 
elements were satisfied in the January 2005 VCAA notice 
letter.  Indeed, the RO specifically explained that it must 
be shown that the condition causing the Veteran's death had 
its onset in service or was permanently aggravated by 
military service to establish entitlement to service 
connection for cause of death.  In regard to the first 
element, the Board notes that the appellant was not notified 
of the conditions of which the Veteran was service-connected 
at the time of his death.  However, as the Veteran was not 
service-connected for any disabilities during his lifetime 
and the RO clearly explained that the Veteran was not service 
connected for any disability during his lifetime and had not 
claimed service connection for any condition during his 
lifetime in the December 2005 statement of the case (SOC), 
the Board finds that there is no prejudice to the appellant 
despite the absence of such notice as she can be reasonably 
expected to know that the Veteran was not service-connected 
for any disability during his lifetime.  

The Board further notes that the RO provided the appellant 
with a copy of the May 2005 rating decision, the December 
2005 SOC, and the February 2006 supplemental statement of the 
case (SSOC), which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that a 
medical opinion from a VA physician based on review of the 
claims folder was obtained.  Relevant VA and private 
treatment records from 1994 to 1999, the Veteran's death 
certificate, the marriage certificate, several lay 
statements, copies of pages of the log book from the U.S.S. 
Ozark, a submission of medical definitions, and service 
treatment records are also of record.    

The appellant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Accordingly, the Board 
will proceed with appellate review.  

New and Material Evidence

As a preliminary matter, the Board notes that the current 
claim is one involving entitlement to service connection for 
cause of death.  This claim is based upon the same factual 
basis as the previous claim filed by the appellant in March 
2000, which was denied in the April 2000 rating decision that 
became final.  While it is noted that service personnel 
records were associated with the claims folder in January 
2005, review of such records reveals that they are not 
relevant to the claim.  See 38 C.F.R. § 3.156(c).  As such, 
it is appropriate for the Board to consider this claim as a 
request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening an appellant's claim, unless it is inherently 
false or untrue or, if it is in the nature of a statement or 
other assertion, it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In its April 2000 decision, the RO denied service connection 
for cause of death because the evidence did not show that the 
Veteran died while in service, died of a service-connected 
condition or was totally disabled because of his service-
connected conditions at the time of his death.  The appellant 
received notification of the denial of the claim and was 
advised regarding her appellate rights at that time; however, 
she did not appeal the decision and it became final.  The 
evidence of record at the time of the April 2000 decision 
included service treatment records, the Veteran's death 
certificate, VA and private treatment records dated in 1999, 
and written statements from the appellant.  

After review of the evidence associated with the claims 
folder since April 2000, the Board finds that there is new 
and material evidence sufficient to reopen the previously 
disallowed claim.  In particular, the Board notes that the 
appellant submitted several new lay statements in November 
2004 that essentially related that the Veteran had 
respiratory problems shortly after returning from service.  
The Board notes that the credibility of the lay statements is 
presumed for the purposes of reopening the claim.   

Thus, evidence received subsequent to the April 2000 rating 
decision was not previously considered by VA and relates to 
an unestablished fact necessary to substantiate the claim.  

Accordingly, having determined that new and material evidence 
has been presented, the appellant's claim of service 
connection for cause of death is reopened.  As the appellant 
has been provided with adequate notice of the evidence needed 
to establish service connection for cause of death and no 
further development is required to comply with the duty to 
assist, the Board may proceed to consider the reopened claim 
on the merits.  

Service Connection for Cause of Death

The appellant essentially contends that the Veteran was 
exposed to asbestos while serving as a fireman aboard the 
U.S.S. Ozark in service and that such exposure caused him to 
develop chronic obstructive pulmonary disease (COPD), the 
underlying cause of the Veteran's death from respiratory 
failure.  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2008).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board notes that the evidence of record confirms the 
occurrence of the Veteran's death.  In this regard, the death 
certificate notes that the Veteran died in February 2000 of 
respiratory failure due to COPD.

Nonetheless, the evidence does not show that the cause of the 
Veteran's death is related to service to include in-service 
asbestos exposure for reasons explained below.  

The Board observes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations.  VA, however, has 
issued a circular on asbestos-related diseases which provides 
some guidelines for considering compensation claims based on 
exposure to asbestos. Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21-1), Part VI, 7.21. 

The provisions of M21-1, Part VI, par. 7.21(a), (b), & (c) 
are not substantive in nature, but relevant factors discussed 
by them must be considered by the Board in all decisions in 
order to fulfill the Board's obligation under 38 U.S.C.A.                    
§ 7104(d)(1) to provide an adequate statement of the reasons 
and bases for a decision.  See VAOPGCPREC 4-00; Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  The first three sentences of M21-1, 
Part VI, par. 7.21(d)(1) are substantive in nature and must 
have been followed by the agency of original jurisdiction or 
the appeal must be remanded for this development.  VAOPGCPREC 
4-00.  Additionally, while not discussed in VAOPGCPREC 4-00, 
it is likely that factors enumerated at M21-1, Part III, par. 
5.13(b) should be considered by the Board. 

The guidelines further provide that the latent period varies 
from 10-45 years or more between first exposure and 
development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2).  It is noted that an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1, part VI, para. 
7.21(a)(1).  Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers, and this is 
significant considering that, during World War II, U.S. Navy 
veterans were exposed to chrysotile, amosite, and crocidolite 
that were used extensively in military ship construction.  
Furthermore, it was revealed that many of these shipyard 
workers had only recently come to medical attention because 
the latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  Department of Veterans 
Affairs, Veteran's Benefits Administration, Manual M21-1, 
Part 6, Chapter 7, Subchapter IV, § 7.21(b).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21; DVB Circular 2-88-8, 
Asbestos-Related Diseases (May 11, 1988).

In the present case, the service treatment records are absent 
of any references to respiratory problems and show that the 
Veteran's respiratory system was clinically evaluated as 
normal at discharge.  However, the Board finds it likely that 
the Veteran was exposed to asbestos in service while 
performing his duties as a fireman in the Navy as it was 
consistent with the conditions of his service.    

Nevertheless, the competent medical evidence of record does 
not show that the Veteran's COPD and emphysema resulted from 
in-service asbestos exposure. As noted above, a medical 
opinion was obtained in February 2005 from a VA physician 
based on review of the claims folder in this case.  Upon 
review of the record, the physician concluded that the 
Veteran's COPD and emphysema were not caused by exposure to 
asbestos while the Veteran served as a fireman in the Navy.  
Instead, the physician concluded that it was at least as 
likely as not that the diagnosis of COPD/emphysema was caused 
by the Veteran's chronic tobacco abuse.  As the physician is 
competent to render the opinion and provided a sound and 
thorough rationale in support of his conclusion, the Board 
affords the opinion great probative weight.  Furthermore, the 
Board notes that there is no competent medical opinion to the 
contrary of record.  No competent medical examiner has linked 
the cause of the Veteran's death to service.  

Although the appellant, the Veteran's former employer, and a 
fellow soldier that served with the Veteran have asserted 
that the Veteran had breathing problems upon returning from 
service and each is competent to report what he or she 
observed, none is shown to have the requisite medical 
expertise to diagnose a respiratory disorder or render a 
competent medical opinion regarding the cause of the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Consequently, their opinions regarding the medical question 
of whether the underlying cause of the Veteran's death, COPD, 
was caused by asbestos exposure or is otherwise related to 
service is afforded no probative value.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim and entitlement to service connection for the cause of 
the Veteran's death is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the appellant's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


